UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7126


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

RONALD EDWARD SOOBRIAN,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-hc-02092-BR)


Submitted:   May 19, 2014                     Decided:   May 20, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph B. Gilbert,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Jennifer D. Dannels, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald       Edward     Soobrian        appeals     the   district     court’s

order finding that he satisfies the criteria for commitment set

forth at 18 U.S.C. § 4246(d) (2012) and ordering his commitment

to the custody of the Attorney General.                    We affirm.

            At      a     hearing,        Dr.       Adeirdre     Stribling-Riley,         a

psychologist who is Soobrian’s primary evaluator at FMC-Butner,

testified that Soobrian suffers from schizoaffective disorder,

bipolar     type,       and     antisocial          personality       disorder.         She

described Soobrian as extremely hostile and threatening.                           He has

a long history of assaulting others without provocation by his

victims.         Dr.     Stribling-Riley            testified    that       Soobrian    will

injure or harm someone if given the opportunity to do so.                                 He

could not be expected to be compliant with a medication regimen.

            Dr. Stribling-Riley concluded that Soobrian’s release

would create a substantial risk of bodily harm to others or

serious    damage       to    the      property      of   others.       Based     on    this

testimony     and       other    evidence       of     record,    including       forensic

reports generated by staff at FMC-Butner and by Dr. Groddy, an

independent evaluator, the district court found by clear and

convincing    evidence          that    Soobrian      satisfied       the    criteria    for

commitment under § 4246(d).

            After reviewing the record, we hold that the district

court did not clearly err in its determination that Soobrian

                                                2
suffers “from a mental disease or defect as a result of which

his release would create a substantial risk of bodily injury to

another person or serious damage to property of another.”             See

18 U.S.C. § 4246(d); United States v. Cox, 931 F.2d 1431, 1433

(4th Cir. 1992) (stating standard of review).             We accordingly

affirm.   We dispense with oral argument because the facts and

legal   contentions   are   adequately   presented   in   the   materials

before the court and argument would not significantly aid the

decisional process.

                                                                 AFFIRMED




                                   3